                                                                         Case 4:21-cv-04772-YGR Document 124 Filed 07/12/21 Page 1 of 1




                                                                 1

                                                                 2

                                                                 3

                                                                 4                                      UNITED STATES DISTRICT COURT
                                                                 5                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                 6

                                                                 7

                                                                 8    FRANK J. SHELTON, ET AL.,                          Case No.: 4:21-cv-04772-YGR
                                                                 9                 Plaintiff(s),                         ORDER REFERRING CASE TO MAGISTRATE
                                                                                                                         JUDGE FOR SETTLEMENT CONFERENCE
                                                                 10          vs.
                                                                 11   AIR & LIQUID SYSTEMS CORPORATION, ET
                                                                      AL.,
                                                                 12
                                                                                    Defendant(s).
                               Northern District of California
United States District Court




                                                                 13

                                                                 14          Pursuant to Local Rule 72-1, this matter is REFERRED to Magistrate Judge Jacqueline Scott
                                                                 15   Corley to conduct a settlement conference.
                                                                 16          Should the case settle, the parties are ordered to file a Notice of Settlement within two
                                                                 17   business days so that the Court may vacate any pending dates.
                                                                 18          The parties will be advised of the date, time, and place of the settlement conference by notice
                                                                 19   from the assigned magistrate judge.
                                                                 20          IT IS SO ORDERED.
                                                                 21   Dated: 7/12/2021
                                                                                                                        _______________________________________
                                                                 22                                                             YVONNE GONZALEZ ROGERS
                                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24
                                                                      cc: Judge Jacqueline Scott Corley ; MagRef Email
                                                                 25

                                                                 26

                                                                 27

                                                                 28
